DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the moveably mounted projector capable of projecting images onto a window of the autonomous vehicle other than the at least one window (of claims 7 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 12-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is dependent on claim 1, which recites “displaying the generated image on at least one window”. Claim 2 further adds “wherein the at least one window comprises a plurality of windows”. Thus, the generated image is displayed on a plurality of windows. However, claim then adds “the method further comprising selecting, based on the detected event, at least one of the plurality of windows on which to display the generated image”. This renders the claim unclear because that would mean that the generated image can be displayed on only one of the windows (“at least one of the plurality of windows”), which is contrary to what the claim previously recited (“displaying the generated image on at least one window”…“wherein the at least one window comprises a plurality of windows”).
Claims 12 and 18 are rejected for the same issue.
Claims 3-4 and 13-14 are also rejected by virtue of dependence on claims 2 and 12, respectively, rendering their meaning unclear.
Claim 19 recites dependence on claim 17, but claim 19 recites “the selecting”, which lacks antecedent basis without being dependent on claim 18 like it should. It also appears that claim 20 should be dependent on claim 18.
Claims 15 and 16 recite the limitation “the projector” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer et al (U.S. Pre-Grant Publication 2017/0213165).
Regarding claim 1, Stauffer teaches a method comprising: detecting an event in connection with an autonomous vehicle (e.g. picking up a passenger), wherein the 
Regarding claim 2, Stauffer discloses the invention of claim 1 as discussed above, and teaches that the at least one window comprises a plurality of windows, where all of the windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 3, Stauffer discloses the invention of claim 2 as discussed above, and teaches that the plurality of windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 4, Stauffer discloses the invention of claim 2 as discussed above, and teaches that the generating an image comprises generating multiple images and wherein the displaying the generated image on at least one window comprises displaying each of the generated multiple images on different ones of the plurality of windows (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 5, Stauffer discloses the invention of claim 1 as discussed above, and teaches that the displaying is performed by a projector (130)(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 6, Stauffer discloses the invention of claim 5 as discussed above, and teaches that the projector is fixedly mounted such that it projects images only on the at least one window (Paragraphs 0039, 0064, 0080).
Regarding claim 8, Stauffer discloses the invention of claim 1 as discussed above, and teaches that the at least one window comprises a side window of the autonomous vehicle and the image comprises information directed to an intended user of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 9, Stauffer discloses the invention of claim 1 as discussed above, and teaches that the at least one window comprises a rear window of the autonomous vehicle and the image comprises information directed to a driver of a vehicle driving behind the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 10, Stauffer discloses the invention of claim 1 as discussed above, and teaches that the at least one window comprises a front windshield of the autonomous vehicle and wherein the image is displayed on the front windshield of the autonomous vehicle such that it is readable in the rear view mirror of a car driving directly in front of the autonomous vehicle (included in "inside windows...of autonomous vehicle")(Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 11, Stauffer teaches an augmented reality notification system for a vehicle (Paragraph 0007-0008, 0039, 0063, 0064, 0076, 0080) comprising: a display control system (120) configured to: detect an event in connection with the vehicle (e.g. picking up a passenger), the detected event comprising at least one of a current state of the autonomous vehicle, an impending state of the autonomous vehicle, and an intent of the autonomous vehicle (Paragraphs 0044-0047, 0057-0059, 0064); and generate an image in connection with the detected event, wherein the image comprises at least one of text information and graphics information; and a system (including projector 130) for displaying the generated image on at least one window of the autonomous vehicle for conveying information about the detected event to at least one user located outside the autonomous vehicle (Paragraphs 0007-0008, 0039, 0064, 0076, 0080).
Regarding claim 12, Stauffer discloses the invention of claim 11 as discussed above, and teaches that the at least one window comprises a plurality of windows, where all of the windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 13, Stauffer discloses the invention of claim 12 as discussed above, and teaches that the plurality of windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 14, Stauffer discloses the invention of claim 12 as discussed above, and teaches that the generating an image comprises generating multiple images and wherein the displaying the generated image on at least one window comprises displaying each of the generated multiple images on different ones of the plurality of 
Regarding claim 15, Stauffer discloses the invention of claim 11 as discussed above, and teaches that a projector (130) is fixedly mounted such that it displays images only on the at least one window (Paragraphs 0007-0008, 0032, 0039, 0064, 0076, 0080).
Regarding claim 17, Stauffer teaches a vehicle (Paragraph 0007-0008, 0039, 0063, 0064, 0076, 0080) comprising: an onboard computer (computing systems including 120 and requisite devices necessary for autonomous driving); a sensor suite (122) comprising a plurality of imaging devices (Paragraph 0003 describes imaging devices/sensors as one of the alternative devices necessary for autonomous driving) and at least one sensing device for generating data regarding a perceived environment of the vehicle (Paragraphs 0032, 0033, 0035, 0036, 0058); a display control system (included in controller 120) configured to: detect an event in connection with the vehicle, the detected event comprising at least one of a current state of the autonomous vehicle, an impending state of the autonomous vehicle, and an intent of the autonomous vehicle (Paragraphs 0044-0047, 0057-0059, 0064); and generate an image in connection with the detected event and the perceived environment, wherein the image comprises at least one of text information and graphics information; and a display system (including projector 130) for displaying the generated image on at least one window of the autonomous vehicle for conveying information about the detected event to at least one user located outside the autonomous vehicle (Paragraphs 0007-0008, 0039, 0064, 0076, 0080).
Regarding claim 18, Stauffer discloses the invention of claim 17 as discussed above, and teaches that the at least one window comprises a plurality of windows, where all of the windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 19, Stauffer discloses the invention of claim 18 as discussed above, and teaches that the plurality of windows may display the generated image (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).
Regarding claim 20, Stauffer discloses the invention of claim 18 as discussed above, and teaches that the generating an image comprises generating multiple images and wherein the displaying the generated image on at least one window comprises displaying each of the generated multiple images on different ones of the plurality of windows (See "windows" in Paragraph 0039; and Paragraphs 0007-0008, 0064, 0076, 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al (U.S. Pre-Grant Publication 2017/0213165) in view of Nahman et al (U.S. Pre-Grant Publication 2018/0011313).
Regarding claim 7, Stauffer discloses the invention of claim 5 as discussed above, and teaches projecting on multiple windows (Paragraph 0039), but does not teach that the projector is moveably mounted, and thus capable of projecting images onto a window of the autonomous vehicle other than the at least one window.
Nahman teaches a vehicle with a display projector mounted inside the vehicle (like Stauffer), wherein the projector is moveably mounted, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions (Figure 1; Paragraphs 0016, 0019, 0020, 0036, 0065).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Stauffer, such that the projector is moveably mounted, as suggested and taught by Nahman, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions.
Regarding claim 16, Stauffer discloses the invention of claim 11 as discussed above, and teaches projecting on multiple windows (Paragraph 0039), but does not teach that the projector is moveably mounted, and thus capable of projecting images onto a window of the autonomous vehicle other than the at least one window. 
Nahman teaches a vehicle with a display projector mounted inside the vehicle (like Stauffer), wherein the projector is moveably mounted, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions (Figure 1; Paragraphs 0016, 0019, 0020, 0036, 0065).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Stauffer, such that the projector is moveably mounted, as suggested and taught by Nahman, in order to allow an image projection direction of the projector to be changed to any surface of the interior of the vehicle and provide the advantage of more dynamic image positioning for various functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al (U.S. Pre-Grant Publication 2022/0013045, effective filing date 11/27/2018) also appears to disclose the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747